Citation Nr: 0018711	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the Alabama Army National Guard from March 1, to July 3, 
1974, and on active duty with the U.S. Army from November 
1990 to September 1992.  He had additional periods of ACDUTRA 
in April 1976 and May 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case was previously before the Board in April 1998 when 
the claim for service connection for a gastrointestinal 
disorder was reopened and remanded for verification of 
service, additional records, and examination of the veteran.  
The requested development has been completed to the extent 
necessary.

In April 2000, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1999).  In conformance with 38 C.F.R. § 
20.903 (1999), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of an April 2000 letter.  After the opinion was 
received at the Board, in June 2000 the representative was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  The representative 
submitted a written statement to the Board in June 2000.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Endoscopy in 1987 showed the presence of gastroesophageal 
reflux disease (GERD) prior to the veteran's active service 
from 1990 to 1992. 

3.  The veteran's GERD existed prior to entry into service 
and is not the result of disease or injury during service.

4.  During service, the veteran was treated for symptoms of 
GERD.

5.  There is competent medical evidence that the veteran's 
GERD increased in severity during his military service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a gastrointestinal disorder, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran's GERD preexisted his entry into military 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).

3.  The veteran's GERD was aggravated by active military 
service, and service connection is therefore warranted for 
this condition.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that on 
separation examination in June 1974, he denied any 
gastrointestinal problems.  Examination of the abdomen and 
viscera was normal.  

National Guard records show that on April 14, 1976, (during 
ACDUTRA) the veteran complained of epigastric pain and 
indigestion.  Examination was normal.  The examiner's 
assessment was gastritis.

A May 30, 1977, sick slip (during ACDUTRA) shows that the 
veteran suffered from a stomach infection and hemorrhoids.

A private discharge summary from Mizell Memorial Hospital 
(R.E. Williams, III, M.D.) dated in August 1982 shows that 
the veteran was admitted for, inter alia, recurrent 
gastrointestinal distress.  Upper gastrointestinal (UGI) 
series showed deformity of the duodenal bulb consistent with 
residual from old ulcer disease but with no acute ulcerations 
presently.  Discharge diagnoses included chronic duodenal 
ulcer disease with pylorospasm.

A November 1987 operative report from Mizell Memorial 
Hospital (R.E. Williams, III, M.D.) reveals that the veteran 
underwent gastroscopy due to complaints of abdominal pain.  
Esophagitis was noted with a fibrinous exudate over the 
esophagus at the cardioesophageal junction just proximal to 
the stomach.  The postoperative diagnosis was esophagitis, 
probably reflux in nature.

On National Guard quadrennial examination in September 1988, 
the veteran gave a history of stomach, liver or intestinal 
problems.  He reported undergoing a UGI series in 1982 at Opp 
Hospital; however, nothing was found.  Examination of the 
abdomen and viscera was negative.  The examiner noted a 
history of gas in 1982, "upper GI done Opp Hosp. no 
diagnosis made."    

A January 1989 private progress note from an unidentified 
source indicated that the veteran complained of right flank 
pain, with no help from laxatives or antacids.  It was 
described as the same pain he had in previous years.  He was 
referred to a gastroenterologist.

On examination by D.F. Jackson, III, M.D. in March 1989, the 
veteran complained of abdominal and right lower quadrant 
pain.  He gave a history of recurrent gastrointestinal 
problems in the past.  Referral records from Dr. Williams 
dated this well back to 1975 when the veteran was having 
UGIs, which showed duodenal deformity.  The veteran had 
problems in 1985 with UGIs again showing duodenal deformity.  
He had increasing problems in 1986.  Endoscopy in 1987 showed 
significant exudative esophagitis.  The veteran was treated 
with Tagamet and Mylanta and this resolved.  The veteran 
again had increasing problems in 1988 with a knot-type 
feeling in the right subcostal region, that worsened with 
food or drink.  It would also hurt more when he was sitting 
upright for a period of time or riding in a car.  It occurred 
about three times a week.  The veteran took relaxants without 
relief.  It lasted 30 to 60 minutes and occurred in the 
mornings and afternoons.  It occurred especially at night.  
It was similar to his UGI symptoms in the past that had 
responded to H-2 antagonists.  He stated that it was unlike 
his hernia pain when he had a choking and pain in the 
subxyphoid region.  The veteran reported pyrosis about once a 
week, for which he took Maalox.  He also had occasional 
regurgitation.  He took Mylanta four times a month and Milk 
of Magnesia maybe twice a month.  On examination, the veteran 
had tenderness in the right upper quadrant and right lateral 
abdomen region, which seemed to be somewhat exacerbated with 
deep inspiration.  The impression was increasing right upper 
quadrant pain; history of recurrent dyspeptic complaints; 
history of esophagitis; and history of deformed duodenum on 
UGI.  

Also of record is a May 1989 statement from D.F. Jackson, 
III, M.D., who, in a letter to Reddoch E. Williams, III, 
M.D., reported that the veteran had recurrent GI complaints 
of various nature which appeared to be somewhat atypical.  
Dr. Jackson planned additional testing and planned to see the 
veteran for further evaluation in six weeks.  It was hoped 
that he would respond to a trial of Librax and Tagamet.  

On entry onto active duty in November 1990 (Report of Medical 
History), the veteran denied a history of gastrointestinal 
problems.  The Report of Medical Examination portion of the 
report is not of record.

During active duty on August 13, 1991, the veteran sought 
treatment for a burning sensation in his stomach when eating.  
He stated that it felt like his food was coming back up.  He 
had been taking Mylanta which helped in some cases.  
Increased gastric sounds were heard.  The examiner diagnosed 
a possible gastric problem.  The veteran was examined by a 
second examiner at that time.  His complaints included mild 
epigastric burning before and after meals and left upper 
quadrant pain, described as a gnawing discomfort relieved by 
meals.  It returned two to three hours after meals.  He gave 
a history of peptic ulcer disease (PUD) of the duodenal bulb 
in 1975, resolved with Tagamet.  There was increased 
tenderness of the mid-epigastrium and left upper quadrant.  
The examiner diagnosed GERD by history and rule out PUD.  
Tagamet, Mylanta and diet changes were prescribed.

The veteran sought treatment for burning of the stomach, 
nausea and diarrhea on August 22, 1991.  He stated that his 
symptoms had decreased 30 percent in response to Tagamet, 
Mylanta and diet changes.  The examiner's assessment was 
GERD, responding to medication, and rule out PUD.  A UGI was 
scheduled for August 28, 1991, which was essentially 
negative.  Examination of the esophagus revealed normal 
motility.  Neither hiatal hernia nor gastroesophageal reflux 
were demonstrated.  The stomach distended normally and 
exhibited normal peristalsis.  The duodenal bulb, C loop, and 
visualized loops of the proximal jejunum were unremarkable.

On follow-up examination on August 30, 1991, the veteran 
stated that he was doing 50 percent better since the initial 
evaluation.  He reported pain in the mid-epigastric area 
after meals.  Tagamet and Mylanta seemed to help his problem.  
The examiner noted mild tenderness in the mid-epigastric area 
on deep palpation.  Examination was otherwise normal.  The 
examiner's assessment was gastritis.  The veteran was to 
continue taking Mylanta.

The veteran again gave a history of stomach, liver or 
intestinal trouble and frequent indigestion on medical board 
examination in September 1991.  He complained of stomach pain 
and indigestion.  Examination of the abdomen and viscera was 
negative.

In October 1991, it was noted that the veteran was taking 
Tagamet for indigestion twice a day.

The veteran sought treatment for similar gastrointestinal 
symptomatology, as well as blood in his stools, in November 
1991.  There was slight tenderness in the mid-right lower 
quadrant to palpation; otherwise, benign.  The examiner's 
assessment was constipation and small external hemorrhoid.

On follow-up examination in December 1991, the veteran denied 
any blood in his stools.  The examiner noted that the stomach 
was swollen.  Examination was otherwise negative.

A Statement of Medical Examination and Duty Status dated in 
June 1992 showed that the veteran complained of stomach 
problems.  On psychological evaluation in August 1992, the 
veteran complained of stomach problems.
 
After service, the veteran was afforded a VA general medical 
examination in December 1992.  He reported that he underwent 
a UGI series in the earlier part of the year and had been 
taking medication.  His complaints included upper abdominal 
pain, nausea and occasional vomiting.  On physical 
examination, the abdomen was soft.  There was no tenderness 
or organomegaly noted.  The examiner diagnosed history of 
stomach ulcer.

A December 1992 progress note revealed that the veteran was 
taking Tagamet and Zantac and suffered from irritable bowel 
syndrome (IBS).

On quadrennial National Guard examination in January 1993, 
the veteran gave a history of stomach, liver or intestinal 
trouble.  He reported early PUD in 1991, frequent 
indigestion, abdominal cramps, and anorexia with occasional 
nausea and vomiting.  He was currently taking Zantac and 
Mylanta with relief.  Examination of the abdomen and viscera 
was normal.  The examiner diagnosed PUD.

Also associated with the claims folder are medical records 
from Samuel J. Tarwater, M.D., dated from 1994 to 1998.  In 
February 1994, the veteran complained of an approximately six 
month history of epigastric and left chest pain.  The pain 
occurred approximately once or twice a week and resolved 
spontaneously.  On examination, there was mild mid-epigastric 
tenderness without rebound or guarding.  Pertinent diagnoses 
included dyspepsia with left chest pain and history of 
similar pain with evaluation in the past that was negative.  
In April 1994, the veteran was diagnosed as having erosive 
gastritis; GERD with esophagitis; hiatal hernia; and atypical 
chest pain probably secondary to above.  He had a recurrence 
of symptoms since terminating his medication, i.e., left-
sided burning discomfort.   Because of persistent problems, 
surgical intervention was considered in August 1994.  At that 
time, the veteran had one severe episode of pyrosis and 
nocturnal complaints.  The veteran complained of occasional 
symptoms with Zantac in November 1994.  He had pyrosis once 
or twice a week.  Twenty-four hour ambulatory pH monitoring 
showed significant acid reflux into the distal esophagus.  
The veteran continued treatment for chronic complaints.  
Probable non-ulcer dyspepsia of motility type was diagnosed 
in June 1996.  UGI and small bowel follow through were normal 
in January 1997.

In a June 1996 written statement, Dr. Tarwater reported that 
he had treated the veteran since February 1994 for various 
complaints, including GERD and erosive gastritis.  

In April 1997, Dr. Tarwater reported that the veteran 
suffered from a hiatal hernia, GERD and non-ulcer dyspepsia.  
He specifically stated that, "Historically, I believe that 
these diagnoses have been present for years prior to my 
initial assessment."  

In May 1998, Dr. Williams reported that he first saw the 
veteran in October 1975, at which time it was felt he had a 
duodenal deformity, but not diagnostic of ulcer disease.  
Since that time, he had been seen on numerous occasions for 
irritable bowel syndrome, gastrointestinal distress, and 
nebulous stomach pain.  He was treated for a hiatal hernia in 
1987.  Gastroscopy showed reflux esophagitis in 1987.  The 
veteran continued to have irritable bowel syndrome 
symptomatology and was treated symptomatically in December 
1992.  The veteran's overall diagnoses included irritable 
bowel syndrome, chronic gastrointestinal distress, and a past 
history of ulcer disease with gastroesophageal reflux.

The veteran was afforded a VA examination in August 1998.  
The examiner reviewed the claims file and detailed the 
veteran's medical history.  The veteran complained of a 
feeling of nausea, sometimes vomiting, and a large amount of 
abdominal distress.  Examination was essentially negative.  
The examiner diagnosed GERD, irritable bowel syndrome and 
dyspepsia.  The examiner concluded that the veteran had 
premorbid gastric problems responding to medication, but 
aggravated during and after active service.  

In April 2000, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration (VHA) concerning the following 
questions:  (1)  Please identify all current chronic 
gastrointestinal disorder(s) the veteran has; (2)  What is 
the date of onset of any current gastrointestinal disorder(s) 
the veteran has; and (3) If any gastrointestinal disorder(s) 
was manifest prior to any period of active service, did it 
undergo an increase in severity during any period of active 
service?  If so, is it indisputable that any increase in 
severity was attributable to the natural progress of the 
condition?

In June 2000, the VHA doctor, a professor of internal 
medicine at the University of Iowa College of Medicine, 
provided an expert medical opinion in response to the 
specific Board request.  The physician stated:

I feel comfortable reviewing this case as it deals 
primarily with my areas of special interest and 
expertise, esophageal diseases and noncardiac 
chest pain.  The review board asks 3 specific 
questions that I will attempt to answer.  

1.  What chronic gastrointestinal disorders does 
the [veteran] have? Since the early 1970s the 
[veteran] has complained of a variety of 
"gastrointestinal" symptoms that have been 
repeatedly and extensively evaluated.  These 
symptoms include chest pain, abdominal pain that 
has been located in the epigastrium and both upper 
quadrants, regurgitation, nausea and vomiting.  
Answering this first question is difficult because 
the [veteran] has other medical problems that are 
not gastrointestinal that may manifest as chest 
pain.  These include his psychiatric illnesses, 
adjustment disorder and depression, and a 
musculoskeletal problem that manifests as back 
pain.  Neither of these possibilities has been 
adequately evaluated.

I believe that the [veteran's] symptoms probably 
result from two problems.  First, I believe that 
many of his symptoms are the result of 
gastroesophageal reflux disease (GERD) that causes 
esophagitis.  This is a chronic disorder that the 
[veteran] has probably had for many years and will 
continue to have for much of his life.  I believe 
that this is a major contributor to his illness 
for a number of reasons. First, many of his 
symptoms - dyspesia [sic], epigastric burning 
pain, regurgitation, nausea, vomiting and chest 
pain - can be manifestations of esophagitis.  
Second, his symptoms improved repeatedly when he 
was treated for GERD, and the worsened when 
therapy was stopped.  These therapies included 
antiacids [sic], H2 antagonists and proton pump 
inhibitors; all of which decrease the acidity of 
the stomach.  Third, at least two objective tests 
confirmed this diagnosis.  They were an endoscopy 
that revealed an exudative esophagitis and a 24-
hour ambulatory intraesophageal pH study which 
revealed abnormal acid reflux into the esophagus.

I believe that the [veteran] is also likely to 
suffer from some type of myofacial [sic] pain, 
musculoskeletal pain or fibromyalgia that manifest 
as chronic abdominal pain and/or chest pain.  
Problems like these are often associated with 
psychiatric problems like those of the [veteran].  
Several of his symptoms are consistent with such a 
diagnosis.  They include chronic abdominal pain 
that may at times be diffuse or focal, 
particularly in the upper quadrants with radiation 
into the back[sic]  The pain may be positional, as 
was the case when the [veteran] sat in one 
position for prolonged periods.  It may also be 
associated with breathing as the [veteran] 
described in one interview.  No gastrointestinal 
origin can be found for these types of pains.  In 
fact, the [veteran] had extensive evaluation 
looking for a GI source or this pain, but none was 
found.  He had a cardiac work-up that ruled 
cardiac disease out as a source for his chest 
pain.  Treatment for ulcers, GERD, gastritis and 
duodenitis did not resolve his pain, suggesting 
that the pain was not coming from acid related 
diseases of the GI tract.  Unfortunately, none of 
the histories or physical exams were detailed 
enough to clearly make such a diagnosis.

I do not believe that the [veteran] has 
"irritable bowel syndrome."  In general, this is 
a diagnosis used when no source of GI symptoms can 
be found.

2.  What is the date of any current 
gastrointestinal disorder?

I believe that the [veteran] has had GERD for many 
years.  I say this because during the history and 
physical exam performed by Dr. Verma on August 26, 
1998 the [veteran] indicated that he had stomach 
problems that were improved by Tagamet, an H2 
antagonist, at about age 24 prior to being in 
military service.  He indicated that the problem 
was aggravated during military duty.  Thus, this 
problem likely predates his military service.

3.  Did the [veteran's] GI problem become worse 
during military service and is it indisputable 
that the worsening was a result of the natural 
history of the illness?

From reading the record, I believe that the 
[veteran's] GERD did worsen during his military 
service.  This could have been the result of the 
natural history of GERD, but it may also be 
related to his psychiatric illness.  There is no 
doubt that any time he is not being treated for 
GERD he is likely to have worsening of some of his 
symptoms.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  As indicated above, the veteran's complete entrance 
examination report is not of record.  However, the pre-
service medical records, including endoscopy in 1987, showed 
significant exudative esophagitis, which the VHA examiner 
determined was representative of GERD.  Therefore, the 
evidence clearly shows that this condition existed prior to 
his entry into service in 1990, and he is not entitled to the 
presumption of soundness.  The issue is whether his 
preexisting GERD was aggravated by service.

The Board is aware that the veteran has been diagnosed as 
having several gastrointestinal disorders other than GERD, 
such as gastritis, a stomach infection, peptic ulcer disease, 
irritable bowel syndrome, and a hiatal hernia.  However, the 
VHA doctor concluded that the veteran's symptoms were the 
result of GERD that caused esophagitis.  The doctor, a 
specialist in internal medicine and well-qualified to address 
this issue, provided a detailed and well-reasoned rationale 
for this opinion, based upon the veteran's complaints and the 
objective medical evidence of record.  Indeed, the doctor 
noted that at least two objective tests confirmed this 
diagnosis.  Accordingly, the Board finds that the current 
diagnosis of the veteran's gastrointestinal disorder is GERD.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1999).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran's claim for service connection is plausible in 
that he had preexisting GERD that was asymptomatic upon entry 
into service, according to his statement on entry into 
service, and became symptomatic during service.  He then 
continued to experience recurrences of this condition after 
his separation from service.  The August 1998 VA examiner 
concluded that the veteran's pre-service gastric problems 
were aggravated during active service.  The service medical 
records support this opinion.  First, the veteran denied a 
history of gastrointestinal problems on entrance examination 
in November 1990.  Approximately 9 months later, he began 
seeking treatment for symptoms such as epigastric burning, 
stomach pain, indigestion, nausea, and diarrhea.  Objective 
findings included increased tenderness of the mid-epigastrium 
and left upper quadrant, and the veteran was prescribed 
medication and diet changes.  He continued to complain of 
stomach problems in June and August 1992.  These symptoms and 
findings were apparently not present upon entry into service.  
The VHA opinion also indicated that the veteran's GERD 
worsened during service. 

Second, when a preexisting condition worsens during service 
and then improves with treatment so that it is no worse upon 
discharge than it was upon induction, then the presumption of 
aggravation is not raised.  Verdon v. Brown, 8 Vet. App. 529, 
537 (1996).  However, it cannot be said that the veteran's 
flare-up during service improved with treatment so that it 
was asymptomatic on discharge.  The veteran's GERD had 
clearly increased in disability between his induction and 
discharge from service, in that he was asymptomatic upon 
entry into service and symptomatic upon discharge from 
service in 1992.  The Board concludes that there is 
sufficient objective evidence of an increase in the GERD 
during the veteran's military service to raise the 
presumption of aggravation.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained, an 
examination has been provided, and the Board obtained a VHA 
opinion.  The RO complied with the Board's 1998 Remand 
instructions.  Therefore, VA has satisfied its duty to assist 
the veteran in the development of this claim. 

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1999).  Although the medical evidence 
indicates that it is the veteran's GERD could have worsened 
as a result of natural progress, there is a lack of clear and 
unmistakable evidence that the increase in the severity of 
the condition during service was due to the natural progress 
of the disability.  The VHA opinion indicated that the 
veteran's GERD did worsen during service and that the 
increase in severity could also have been related to 
psychiatric illness.  It is VA's burden to rebut the 
presumption of aggravation with clear and unmistakable 
evidence, which is a higher burden of proof than 
preponderance of the evidence.  The VHA opinion did not 
provide clear evidence, in that it indicated another possible 
cause of the increase in severity of GERD during service 
aside from the natural progress of the disease.  These 
statements indicate that, from a medical standpoint, there is 
no way to conclude with certainty whether the veteran's 
exacerbation of GERD during his military service was due to 
the natural progress of this disease.  The very high burden 
imposed in order to rebut the presumption of aggravation not 
having been met, the Board finds that the veteran's GERD was 
aggravated by his active military service from 1990 to 1992.  
38 U.S.C.A. §§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (1999).

Finally, the Board is cognizant that the veteran was 
diagnosed as having gastritis during ACDUTRA in 1976 and a 
stomach infection during ACDUTRA in 1977.  However, as noted 
above, the veteran does not currently have these conditions.  
There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
GERD to these findings or to any post-service symptomatology, 
and they have not been shown to be chronic.  See Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  Accordingly, service 
connection on the basis of incurrence of a gastrointestinal 
disorder during ACDUTRA is not warranted.  


ORDER

Entitlement to service connection by aggravation for 
gastroesophageal reflux disease is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

